Exhibit 99.02 PAPERNUTS CORPORATION (FORMERLY 2239) Interim Financial Statements September 30, 2014 and 2013 (Expressed in Canadian dollars) (Unaudited) 1 PAPERNUTS CORPORATION (FORMERLY 2239) TABLE OF CONTENTS SEPTEMBER 30, 2 Interim Balance Sheets as of September 30, 2014 and December 31, 2013 Page 3 Interim Statements of Operations and Comprehensive Loss for the periods ended September 30, 2014 and 2013 Page 4 Interim Statement of Stockholders’ Deficit for the periods from January 1, to September 30, 2014 and 2013 Page 5 Interim Statements of Cash Flows for the periods ended September 30, 2014 and 2013 Page 6 Notes to the Interim Financial Statements Pages 7-13 2 Papernuts Corporation (formerly 2239794 Ontario Inc.) Interim Balance Sheets (Expressed in Canadian dollars) (Unaudited) September 30 December 31 Notes Assets Current assets Cash $ 272,860 $ - Accounts receivable (net of allowance of $nil (December 31, 2013 - $nil)) 10,055 10,489 Inventory 3 9,657 7,724 Prepaid expenses and other receivables 22,153 5,668 Total current assets 314,725 23,881 Non-current assets Equipment 4 18,411 5,440 Intangible assets 5 78,405 - Total non-current assets 96,816 5,440 Total assets $ 411,541 $ 29,321 Liabilities Current liabilities Bank overdraft $ - $ 201 Accounts payable and accrued liabilities 6 Other taxes payable 6 161,418 8,342 81,215 19,460 Current portion of deferred revenue 8 11,000 11,000 Loans payable to related parties 7 113,715 107,012 Total current liabilities 294,475 218,888 Non-current liabilities Non-current payables 6 - 43,965 Deferred revenue 8 28,417 36,667 Total non-current liabilities 28,417 80,632 Total liabilities 322,892 299,520 Stockholders' Equity (Deficiency) Common stock (authorized – unlimited, issued 1,216,665 and 1,000,000 respectively) 9 830,995 306,000 Deficit (742,346) (576,199) Total stockholders’ equity (deficiency) 88,649 (270,199) Total liabilities and stockholders’ equity (deficiency) $ 411,541 $ 29,321 Going concern 1 Subsequent event 12 Approved by the Board “Scott McCrae” “Jerry Moes” Director Director The accompanying notes are an integral part of these interim financial statements 3 Papernuts Corporation (formerly 2239794 Ontario Inc.) Interim Statements of Operations and Comprehensive Loss For the nine month periods ended September 30 (Expressed in Canadian dollars) (Unaudited) Revenue $ 48,962 $ 39,096 Cost of sales 15,764 23,681 Gross profit 33,198 15,414 Expenses Advertising and promotion 9,709 1,762 Interest 7 7,856 2,708 Office and general 21,003 22,451 Rent 12,187 12,344 Salaries and fees 46,939 65,590 Travel 6,137 13,716 Depreciation and amortization 4 3,879 7,854 Research and development 2,000 21,100 Professional fees 70,503 35,921 Total operating expenses 180,213 183,446 (147,015) (168,031) Gain on sale of equipment - 7,081 Impairment of assets (20,997) - Forgiveness of shareholder loans - 1,645 Gain (loss) on foreign exchange 1,865 (4,223) Net loss and comprehensive loss for the period $ (166,147) $ (163,528) Net loss per share - Basic and diluted $ (0.16) $ (0.16) Weighted average number of shares outstanding - Basic and diluted 1,052,076 1,000,000 The accompanying notes are an integral part of these interim financial statements 4 Papernuts Corporation (formerly 2239794 Ontario Inc.) Interim Statements of Stockholders ’ Equity ( Deficiency ) For the nine month periods ended September 30, 2014 and 2013 (Expressed in Canadian dollars) (Unaudited) Common Stock Shares Amount Deficit Total $ $ $ Balance January 1, 2013 1,000,000 273,500 (272,036) 1,464 Net (loss) for the period - - (163,528) (163,528) Balance September 30, 2013 1,000,000 273,500 (435,564) (162,064) Balance January 1, 2014 1,000,000 306,000 (576,199) (270,199) Shares issued 216,665 524,995 - 524,995 Net (loss) for the period - - (166,147) (166,147) Balance September 30, 2014 1,216,665 830,995 (742,346) 88,649 The accompanying notes are an integral part of these interim financial statements 5 Papernuts Corporation (formerly 2239794 Ontario Inc.) Interim Statements of Cash F lows For the nine month periods ended September 30, 2014 and 2013 (Expressed in Canadian dollars) (Unaudited) Operating activities Net (loss) for the period $ (166,147) $ (163,528) Depreciation and amortization 3,879 7,854 Impairment of assets 20,997 - Non-cash consulting services provided 6,044 - (Gain) on sale of equipment - (7,081) Changes in accounts receivable 434 (3,286) Change in inventory (1,933) (1,289) Changes in prepaid expenses and other receivables (16,485) 6,152 Changes in accounts payable and accrued liabilities 25,120 173,306 Changes in deferred revenue (8,250) 50,417 Net cash flows from operating activities (136,341) 62,544 Investing activities Purchase of intangible assets (80,415) (96,783) Purchase of equipment (35,837) (5,678) Proceeds on disposal of equipment - 9,997 Net cash flows used in investing activities (116,252) (92,464) Financing activity Proceeds from issuance of common shares 499,995 - Related party loans and advances 25,659 20,960 Net cash flows generated by financing activity 525,654 20,960 Increase (decrease) in cash 273,061 (8,960) (Bank overdraft) cash , beginning of period (201) 11,454 Cash, end of period $ 272,860 $ 2,494 Non-cash transactions Shares issued for services $ 25,000 $ - The accompanying notes are an integral part of these interim financial statements 6 Papernuts Corporation (formerly 2239794 Ontario Inc.) Notes to Interim Financial Statements For the nine month periods ended September 30, 2014 and 2013 (Expressed in Canadian dollars) (Unaudited) 1. Nature of Business and Going Concern 2239794 Ontario Inc. (“the Company” or “Papernuts” ) was incorporated in Ontario, Canada on April 8, 2010. On January 19, 2015 the Company changed its name to Papernuts Corporation. The Company’s primary focus is the sale of paper and equipment. The Company’s registered office is as follows: 380Vansickle Road, Unit 600, St. Catharines, Ontario, Canada, L2S 0B5. At September 30
